UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8052



WILLIAM LEE RICHARDSON, JR.,

                                               Plaintiff - Appellant,

          and


U.S. SENATE MAJORITY LEADER; STATE OF WEST
VIRGINIA,

                                                           Plaintiffs,

          versus


UNITED STATES      DISTRICT   COURT;   W.   CRAIG
BROADWATER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-01-609-2)


Submitted:   February 21, 2002                Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order dismissing his civil complaint as frivolous.   We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Richardson v. United States Dist. Court, No. CA-01-609-2 (S.D.W.

Va. Nov. 20, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2